      Case 3:18-cv-01095-L Document 38 Filed 05/30/19                 Page 1 of 2 PageID 234


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 CLIFTON SHAD JONES,

       Plaintiff,                                        Case No. 3:18-cv-01095-L

 v.                                                      Honorable Sam A. Lindsay

 MRS BPO, LLC,

       Defendant.

                            STATUS REPORT REGARDING SERVICE

           NOW COMES, Nathan C. Volheim, Taxiarchis Hatzidimitriadis, Ahmad T. Sulaiman,

Mohammed O. Badwan and Eric D. Coleman, of SULAIMAN LAW GROUP, LTD., and Jason

M. Katz of HIERSCHE HAYWARD DRAKELEY & URBACH PC, pursuant to the Order entered

by this Honorable Court on May 21, 2019 states as follows:

      1. On May 23, 2019, Plaintiff’s counsel sent Plaintiff a copy of the order entered by this Court

           on May 21, 2019 via United States Postal Service’s Priority Mail to Plaintiff’s last known

           address. Exhibit A contains proof of mailing of these documents.

      2.   On May 28, 2019, Plaintiff’s counsel sent Plaintiff a copy of the Order entered by this

           Court to Plaintiff’s last known email address. Exhibit B contains a copy of this email.

      3.   Plaintiff has remained unresponsive.

Dated: May 30, 2019                                             Respectfully submitted,

                                                                /s/ Taxiarchis Hatzidimitriadis
                                                                Taxiarchis Hatzisdimitriaidis
                                                                Sulaiman Law Group, Ltd.
                                                                2500 S. Highland Ave., Suite 200
                                                                Lombard, Illinois 60148
                                                                (630) 575-8181
                                                                thatz@sulaimanlaw.com


                                                    1
   Case 3:18-cv-01095-L Document 38 Filed 05/30/19              Page 2 of 2 PageID 235


                               CERTIFICATE OF SERVICE

        I, Taxarchis Hatzidimitriadis, an attorney, hereby certify that on May 30, 2019, the
foregoing STATUS REPORT REGARDING SERVICE filed with the Clerk of the Court of the
United States District Court for the Northern District of Texas by using the CM/ECF system. I
certify that all participants in this case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.

                                    Moss & Barnett, PA
                       Attn: Michael S. Poncin and Bradley Armstrong
                                Mike.poncin@lawmoss.com
                             Bradley.Armstrong@lawmoss.com


                                                          /s/ Taxiarchis Hatzidimitriadis
                                                          Taxiarchis Hatzisdimitriaidis




                                              2
